UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X]Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2007. []Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934. Commission file number 33-15528 MONUMENT RESOURCES, INC. (Name of small business issuer in its charter) Colorado 84-1028449 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2050 South Oneida Street, Suite 106, Denver, Colorado 80222 (Address of principal executive offices) (Zip Code) (303) 692-9468 Issuer's telephone number Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act:Common Stock, No Par Value. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[X] Indicate by check mark whether the registrant is a shell company (as described in Rule 12b-2 of the Exchange Act). YesNoX The issuer's revenues for its most recent fiscal year were $264,380. The issuer had 5,319,000 shares of its common stock outstanding at December 7, 2007.Of these shares 3,492,088 are held by non-affiliated persons and the aggregate market value of such shares based on the bid price of the issuer’s common stock on December 7, 2007 was approximately $453,971. The issuer’s common stock is quoted on the OTC Bulletin Board Symbol MNMN. Documents incorporated by reference:None. PART I ITEM 1.DESCRIPTION OF BUSINESS. This Report contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those discussed herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Item, in Item 2 under”Description of Properties” and “Oil and Gas Reserves.”, and in Item 6 under “Management’s Discussion and Analysis or Plan of Operation”. (a) General Development Of Business.We were incorporated as Copper Mountain Ventures, Inc. under the laws of the State of Colorado on October 1, 1984.Our name was later changed to Monument Resource Development, Inc. and lastly, in June 1987 to Monument Resources, Inc. (b) Narrative Description Of Business.Our primary activities have been to search for, acquire, evaluate, and market oil and gas and mineral properties and interests therein.Although we have acquired properties in the past, we may not be able to acquire additional properties in the future because of our limited financial resources and industry competition. We also are currently pursuing as part of our basic business plan to liquidate or sell the Company and or its properties and distribute the net proceeds to our shareholders. We own an interest in approximately 62 gas wells, a gas gathering system and related equipment in Leavenworth County, Kansas.We continue to evaluate and recomplete our gas wells to determine their potential for additional productivity.As of December 2007, our aggregate production capability is from 300 to 400 MCF of gas per day.We expect the daily production capability to increase with the recompletion of additional wells.We have been able to sell all our production during the winter months, but have been limited to from 150 to 250 MCF per day during the warmer months.We also operate a workover rig and related equipment which has allowed us to work-over our wells on a timely basis. PRINCIPAL PRODUCTS PRODUCED AND SERVICES RENDERED Our product during the fiscal year ended September 30, 2007, was natural gas and crude oil.Natural gas and other petroleum products are generally sold to various producers, including pipeline companies, which usually service the area in which producing wells are located.In the fiscal year ended September 30, 2007, crude oil and natural gas sales accounted for $264,380, which was all of our revenues. COMPETITIVE CONDITIONS The exploration for and development and production of oil, gas, and other minerals are subject to intense competition.The principal methods of competition in the industry for the acquisition of oil, gas, and mineral leases, and producing properties are the payment of cash bonus payments at the time of acquisition of leases, delay rentals, location damage supplement payments, and stipulations requiring exploration and production commitments by the lessee.Companies with greater financial resources, existing staff and labor forces, equipment for exploration, and experience are in a better position than us to compete for such leases.In addition, our ability to market any oil and gas which we might produce could be severely limited by our inability to compete with larger companies operating in the same area, which may be willing or able to offer any oil and gas produced by them at a price lower than we can. In addition, the availability of a ready market for oil and gas will depend upon numerous factors beyond our control, including the extent of domestic production and imports of oil and gas, proximity and capacity of pipelines, and the effect of federal and state regulation of oil and gas sales, as well as environmental restrictions on exploration and usage of oil and gas prospects that will become even more intense in the future.We have a minimal competitive position in the oil and gas industry. For these and other reasons we have supplemented our business plan to attempt to liquidate our properties and/or sell the Company.Other business arrangements or combinations are also being considered. - 1 - ITEM 1.DESCRIPTION OF BUSINESS (CONTINUED) SOURCES AND AVAILABILITY OF RAW MATERIALS Raw materials requisite to the transaction of our business include such items as drilling rigs and other equipment, casing pipe, drilling mud, and other supplies.Such items are commonly available from a number of sources and we foresee no short supply or difficulty in acquiring any raw materials relevant to the conduct of our business. DEPENDENCE UPON ONE OR A FEW MAJOR CUSTOMERS In the fiscal year ended September 30, 2007, one company purchased 96% of our total oil and gas production. The availability of oil and gas purchasers is such, however, that any buyer discontinuing purchases from us might be replaced by another buyer.However, as our current gas production is sold to one gas purchaser into a low pressure gas pipeline system, any gas sales to another purchaser would require significant investment to deliver our gas to a higher pressure gas pipeline system. EFFECT OF EXISTING OR PROBABLE GOVERNMENTAL REGULATION Oil and gas exploration and production, as well as mining activities, are subject to significant governmental regulation including worker health and safety laws, employment regulations, and environmental regulations.Operations, which sometimes occur on public lands, may be subject to regulation by, among other state and federal agencies, the Bureau of Land Management, the U.S. Army Corps of Engineers or the U.S. Forest Service. COSTS AND EFFECTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS (FEDERAL, STATE, AND LOCAL) Because we are engaged in exploiting natural resources, we are subject to various federal, state, and local provisions regarding environmental and ecological matters.Therefore, compliance with environmental laws may necessitate significant capital outlays, may materially affect our earnings potential, and could cause material changes in our proposed business.At the present time, however, the existence of environmental laws does not materially hinder nor adversely affect our business.Capital expenditures relating to environmental control facilities have not been material to our operations since our inception. EMPLOYEES AND CONSULTANTS We currently have three full-time employees, A.G. Foust, President, Jeff D. Ogden, Kansas Gas Field Supervisor and a field assistant; and part-time office and accounting consultants.We may hire additional personnel as required by our operations and may also engage the services of geological and engineering consultants from time to time to assist in our operations. ITEM 2.DESCRIPTION OF PROPERTY. During the years ended September 30, 2007 and September 30, 2006, we had interests in an oil and gas project and one undeveloped gold and silver prospect in the United States which was sold during February 2006. The following subsections set forth information concerning each of our prospects. - 2 - ITEM 2.DESCRIPTION OF PROPERTY (CONTINUED). OIL AND GAS PROPERTIES Kansas Gas Project - Leavenworth County, Kansas We acquired our original interest in this property in April 1996, and acquired additional interests in the area in September 1997, November 2002, January 2003and August 2006.The project consists of approximately 4,500 acres of oil and gas leases with right-of-ways and approximately 62 gas wells, over 30 miles of a gas gathering and pipeline system, and necessary equipment and facilities to produce and market the gas production.Currently, several of these wells are capable of producing an aggregate of from 300 to 400 MCF per day.During the past three years we have conducted a recompletion program on a number of the wells, which maintained the production at its current level.We believe a continued modest recompletion program will increase production.However, a more aggressive recompletion effort could significantly increase the production.We are currently evaluating the potential of additional zones that may add to the project’s reserves and productivity.In addition, we are evaluating the acquisition of additional wells and property in the area to enhance the project’s potential.We are in the process of testing our most promisingwells to determine their productive capacity and workover potential. MINING PROSPECT Dobler Gold Mine Prospect, Broadwater County, Montana We owned a 100% interest in a mining property in Broadwater County, Montana, known as the Dobler Mine prospect.The prospect consisted of 80 acres of fee simple land (including minerals) and mineral rights to 280 surrounding acres, which we acquired during 1989 by exercising an option we held.The property was placed on the market for its real estate value.In February 2006, we sold our interest in the Dobler Mine prospect to a third party for $140,000 less a 6 ½ % commission and other closing costs.We recognized a gain on the sale of $100,359. PRODUCTION INFORMATION NET PRODUCTION, AVERAGE SALES PRICE, AND AVERAGE PRODUCTION COSTS The table below sets forth our net quantities of oil and gas production for the fiscal years ended September 30, 2007 and 2006 and the average sales prices, average production costs, and direct lifting costs per unit of production. Year Ended September 30, Net Production 2007 2006 Oil (BBLS) 159 -0- Gas (MCF) 51,380 76,913 Average Sales Prices Oil (per BBL) $ 62.22 $ -0- Gas (per MCF) $ 5.62 5.87 Average Production Cost Per equivalent* MCF of gas $ 1.83 $ 1.66 Average Lifting Costs Per equivalent* MCF of gas $ 1.51 $ 1.34 - 3 - ITEM 2.DESCRIPTION OF PROPERTY (CONTINUED). Production costs include all expenses, depreciation, depletion, and amortization, lease operating expenses and all associated taxes. Direct lifting costs do not include impairment expense, or depreciation, depletion and amortization. * Equivalency assumes that one-barrel of oil equals 6 MCF of gas. RESERVE INFORMATION OIL AND GAS RESERVES Oil and gas reserves for our properties have been evaluated as of September 30, 2007 and 2006 by Dr. H.I. Bilgesu, P.E. Reserve calculations by independent petroleum engineers involve the estimation of future net recoverable reserves of oil and gas and the timing and amount of future net revenues to be received therefrom. Those estimates are based on numerous factors, many of which are variable and uncertain.Reserve estimators are required to make numerous judgments based upon professional training, experience, and educational background.The extent and significance of the judgments in them are sufficient to render reserve estimates inherently imprecise.Since reserve determinations involve estimates of future events, actual production, revenues and operating expenses may not occur as estimated.Accordingly, it is common for the actual production and revenues later received to vary from earlier estimates.Estimates made in the first few years of production from a property are generally not as reliable as later estimates based on a longer production history.Reserve estimates based upon volumetric analysis are inherently less reliable than those based on lengthy production history.Also, potentially productive gas wells may not generate revenue immediately due to lack of pipeline connections and potential development wells may have to be abandoned due to unsuccessful completion techniques.Hence, reserve estimates may vary from year to year. ESTIMATED PROVED RESERVES The following tables set forth the estimated proved developed oil and gas reserves and proved undeveloped oil and gas reserves of our properties for the years ended September 30, 2007 and 2006.See Note 10 to the Consolidated Financial Statements for required Securities and Exchange Commission disclosure. Proved Reserves Gas (MMCF) Estimated quantity, October 1, 2005 1,751 Revisions of previous estimates 206 Production (77 ) Estimated quantity, September 30, 2006 1,880 Revision of previous estimates (372 ) Production (51 ) Estimated quantity, September 30, 2007 1,457 - 4 - ITEM 2.DESCRIPTION OF PROPERTY (CONTINUED) Developed Undeveloped Total Gas (MMCF) September 30, 2007 392 1,065 1,457 September 30, 2006 776 1,104 1,880 OIL AND GAS TITLES As is customary in the oil and gas industry, we perform only a perfunctory title examination at the time of acquisition of undeveloped properties.Prior to the commencement of drilling, in most cases, and in any event where we are the operator, a title examination is conducted and significant defects remedied before proceeding with operations.We believe that the title to our properties is generally acceptable to a reasonably prudent operator in the oil and gas industry.The properties owned by us are subject to royalty, overriding royalty, and other interests customary in the industry, liens incidental to operating agreements, current taxes and other burdens, minor encumbrances, easements, and restrictions.We do not believe that any of these burdens materially detract from the value of the properties or will materially interfere with their use in the operation of our business. OFFICE FACILITIES Our Denver, Colorado office consists of approximately 1,088 square feet.The office lease expense is $1,038 per month and the lease term is on a month-to-month basis. ITEM 3.LEGAL PROCEEDINGS. We know of no material pending legal proceedings to which we are a party to or of which any of our properties are subject and no such proceedings are known to us to be contemplated by governmental authorities or others. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no matters submitted to a shareholder vote during the fourth quarter of our fiscal year ended September 30, 2007. - 5 - PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) Market Information.Our common stock was traded on the over-the-counter market until November 1992, and has been quoted only sporadically since November 1992.Our common stock is currently quoted on the OTC Bulletin Board under the symbol “MNMN” and the quote as of December 7, 2007 was $0.13 bid and $0.20 ask.The following sets forth the high and low bid prices for our common stock as quoted on the OTC Bulletin Board for the periods indicated.Trading volume is minimal and sporadic. Bid Price Low High Quarter October 1 to December 31, 2005 $ 0.36 $ 0.46 January 1 to March 31, 2006 0.40 0.46 April 1 to June 30, 2006 0.30 0.62 July 1 to September 30, 2006 0.30 0.42 October 1 to December 31, 2006 0.26 0.40 January 1 to March 31, 2007 0.20 0.36 April 1 to June 30, 2007 0.20 0.30 July 1 to September 30, 2007 0.18 0.26 (b) Holders.The estimated number of record and beneficial owners of our common stock at November 9, 2007 was approximately 125. (c) Dividends.Holders of common stock are entitled to receive such dividends as may be declared by our Board of Directors.No dividends have been paid with respect to our common stock and no dividends are anticipated to be paid in the foreseeable future. (d) Securities.We have no securities authorized for issuance under equity compensation plans. Recent Sales of Unregistered Securities. We made no sales of unregistered securities during the last three years except that during fiscal 2005 we issued 750,000 shares of our common stock to five persons who were our officers, directors and employees.The shares were issued in connection with stock options granted under our stock option plan adopted in 2000.The exercise price averaged $0.19 per share.The shares were issued in reliance on Section 4(2) of the Securities Act of 1933 as transactions not involving a public offering.No underwriters were involved. We made no repurchases of our securities during any month within the fourth quarter covered by this report as required to be disclosed by Item 703 of Regulation S-B. ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. GENERAL See Note 1 to our Consolidated Financial Statements included in this annual report for a summary of our significant accounting policies. CRITICAL ACCOUNTING POLICIES AND ESTIMATES We believe the following critical accounting policies affect our most significant judgments and estimates used in the preparation of our Consolidated Financial Statements and in understanding our discussion and analysis of operating results. - 6 - ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION (CONTINUED). ACCOUNTS RECEIVABLE Accounts receivable balances are evaluated on a continual basis and allowances are provided for potentially uncollectible accounts based on management’s estimate of the collectability of customer accounts.If the financial condition of a customer were to deteriorate, resulting in an impairment of its ability to make payments, an additional allowance may be required.Allowance adjustments are charged to operations in the period in which the facts that give rise to the adjustments become known. The fact that we have only one customer for our natural gas sales, and if for any reason, it refused to timely pay our invoices, we would have little or no income.This event would impair our ability to continue our operations and satisfyour financial obligations. REVENUE RECOGNITION Sales of oil and gas revenues are generated from the sale of oil and gas.The oil and gas revenues are recognized at the time of delivery of the product to the purchaser. Gas pipeline revenue is generated from the transportation of gas from the well to a purchaser.The gas pipeline revenues result from the net sale of gas to the purchaser and are recognized at the time of delivery of the product to the purchaser. RESERVE ESTIMATES Our estimates of oil and natural gas reserves, by necessity, are projections based on geologic and engineering data, and there are uncertainties inherent in the interpretation of such data as well as the projection of future rates of production and the timing of development expenditures.Reserve engineering is a subjective process of estimating underground accumulations of oil and natural gas that are difficult to measure.The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation and judgment.Estimates of economically recoverable oil and natural gas reserves and future net cash flows necessarily depend upon a number of variable factors and assumptions, such as historical production from the area compared with production from other producing areas, the assumed effects of regulations by governmental agencies and assumptions governing future oil and natural gas prices, future operating costs, severance and excise taxes, development costs and workover and remedial costs, all of which may in fact vary considerably from actual results.For these reasons, estimates of the economically recoverable quantities of oil and natural gas attributable to any particular group of properties, classifications of such reserves based on risk of recovery, and estimates of the future net cash flows expected there-from may vary substantially.Any significant variance in the assumptions could materially affect the estimated quantity and value of the reserves, which could affect the carrying value of our oil and gas properties and/or the rate of depletion of the oil and gas properties.Actual production, revenues and expenditures with respect to our reserves will likely vary from estimates, and such variances may be material. Many factors will affect actual future net cash flows, including: -the amount and timing of actual production; -supply and demand for oil and natural gas; -curtailments or increases in consumption by oil and natural gas purchasers; and -changes in governmental regulations or taxation. - 7 - ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION (CONTINUED). PROPERTY, EQUIPMENT AND DEPRECIATION We follow the successful efforts method of accounting for our oil and gas activities.Under this accounting method, costs associated with the acquisition, drilling and equipping of successful exploratory and development wells are capitalized.Geological and geophysical costs, delay rentals and drilling costs of unsuccessful exploratory wells are charged to expense as incurred.Depletion and depreciation of the capitalized costs for producing oil and gas properties are provided by the unit-of-production method based on proved oil and gas reserves. Unproved properties are assessed at least annually for possible impairment due to un-recoverability of costs invested under the rules of Statement of Financial Accounting Standards (“SFAS”) No. 19, “Financial Accounting and Reporting by Oil and Gas Producing Companies.”Proved properties are assessed at least annually under the accounting rules of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” If the net investment in oil and gas properties exceeds an amount equal to the sum of (1) the standardized measure of discounted future net cash flows from proved reserves, and (2) the lower of cost or fair market value of properties in process of development and unexplored acreage, the excess is charged to expense as additional depletion. ASSET RETIREMENT OBLIGATIONS We recognize the future cost to plug and abandon gas wells over the estimated useful life of the wells in accordance with the provisions of SFAS No. 143.SFAS No. 143 requires that we record a liability for the present value of the asset retirement obligation with a corresponding increase to the carrying value of the related long-lived asset.We amortize the amount added to the oil and gas properties and recognize accretion expense in connection with the discounted liability over the remaining lives of the respective gas wells.Our liability estimate is based on our historical experience in plugging and abandoning gas wells, estimated well lives based on engineering studies, external estimates as to the cost to plug and abandon wells in the future and federal and state regulatory requirements.The liability is discounted using a credit-adjusted risk-free rate of 8%.Revisions to the liability could occur due to changes in well lives, or if federal and state regulators enact new requirements on the plugging and abandonment of gas wells. RESULTS OF OPERATIONS “September 30, 2007 Compared to September 30, 2006”. Revenues from oil, gas and pipeline sales decreased for the twelve months ended September 30, 2007, from $589,667 in 2006 to $264,380 in 2007, a 55% decrease.Our producing properties in Kansas suffered a decrease in oil and gas sales of $262,158, or 58%, from $451,166 in 2006 to $189,008 in 2007 which is the result of a decrease in the average price received from pipeline sales for fiscal 2006 of approximately $5.87 per MCF compared to $5.62 per MCF received in fiscal 2007, a decrease of 4% and a decrease in the amount of gas sold from 90,639 MCF in 2006 to 51,380 MCF in 2007, a decrease of 43%. This decrease was a result of a requirement by our gas purchaser to install an additional control valve and line separator to better monitor gas quality which caused us to curtail production for the months of February, March and part of April 2007.Pipeline gas sales decreased $63,129 from $138,501 in 2006 to $75,372 in 2007, or a decrease of 46% as a result of curtailed production as just described.Interest income and other income decreased $9,830 from $50,556 in 2006 to $40,726 in 2007, a decrease of19%, due to the sale of bonds to support production shut down and the cost of installing a new compressor and its new site. Oil and gas and pipeline operating costs decreased $14,148, or 5%, from $301,182 in 2006 to $287,034 in 2007.The decrease is primarily due to the production curtailment in February, March and part of April 2007.The oil and gas and pipeline operating costs expressed as a percent of oil and gas and pipeline income increased from 51% to 109% for the years ended September 30, 2006 and 2007, respectively.This increase was mainly the result of higher operating costs from several large blizzards in Kansas during the winter and reduced revenue from the production curtailment in February, March and part of April 2007.Depreciation, depletion and amortization increased between the two years presented from $71,444 in 2006 to $82,669 in 2007.This $11,225 increase, or 16%, is primarily due to the depreciation of capital costs associated with the purchase and installment of a new compressor. - 8 - ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION (CONTINUED). General and administration expenses increased by $4,862, or 2%, from the year ended September 30, 2006 to 2007.The increase was primarily due to an increase in accounting and audit fees of approximately $4,000. Net income (loss) decreased $437,415 from $142,701 to ($294,714) which can be attributed to the loss of production in the second fiscal quarter and snow storms in the first quarter.There was also a $100,359 gain from the sale of our mineral interest in 2006 which increased net income for 2006. LIQUIDITY AND CAPITAL RESOURCES As of September 30, 2007, we had a total of $213,808 in cash and $621,276 in working capital compared to $719,188 in cash and working capital of $1,123,082 at September 30, 2006.This represents a decrease of $505,380 in cash and a decrease of $501,806 in working capital.The decrease in working capital during the 12 months ended September 30, 2007 was primarily the result of the purchase of land to provide a site for our new compressor and the costs associated with the purchase and installment of our new compressor which will reduce our compressor lease costs by $3,300 per month and $10,000 per year site cost.Working capital was also used to support operations during February, March and April 2007 while gas sales were curtailed. At the present time, our primary source of cash for operations and exploration is our current working capital, cash flow from operations, and cash from the sale of investments and assets.Based upon our current status and plans, approximately $200,000 will be needed in fiscal 2008 to fund necessary development on our properties. We continue to explore the possibility of selling all or substantially all of our Kansas properties and declaring a liquidating dividend to our shareholders.This could take the form of an asset sale, cash merger or other similarly structured transaction.Although discussions with various parties continue, as of the date hereof we have no such sale or merger agreements. CONTRACTUAL OBLIGATIONS We had no contractual or other obligations that will require use of our working capital resources as of September 30, 2007. We maintain office space in Denver, Colorado.The office consists of approximately 1,088 square feet.We have a month-to-month lease at a rate of $1,038 per month.Rent expense for each of the years ended September 30, 2007 and 2006 was $12,456. In addition to the office lease, we were responsible for a compressor rental located on our Kansas producing properties.This lease was on a month-to-month basis and totals $36,013 per year plus $10,000 per year for site lease.See Note 15, “Subsequent Events”.As of October 1, 2007, we cancelled the lease on the compressor and as of December 31, 2007 we will cancel the site lease. - 9 - ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION (CONTINUED). FACTORS THAT MAY AFFECT FUTURE OPERATING RESULTS In evaluating our business, readers of this report should carefully consider the following factors in addition to the other information presented in this report and in our other reports filed with the SEC that advise interested parties of the risks and factors that may affect our business.As noted elsewhere herein, the future conduct of our business and discussions of possible future activities is dependent upon a number of factors, and there can be no assurance that we will be able to conduct our operations as contemplated herein.These risks include, but are not limited to: · The fact that we are reliant on a single gas purchaser under an agreement that requires us to maintain certain quality standards. · The possibility that our gas transmission facilities and equipment may experience mechanical difficulties and breakdowns substantially curtailing our gas deliverability. · Severe weather conditions are typical in our area of operations and may cause interruptions of our ability to produce and/or deliver gas to our purchaser. · Out limited financial resources may impede our ability to maintain gas deliveries at current levels and our ability to increase such levels. · The possibility that the described operations, reserves, or development, re-completion or production activities will not be completed, continued or realized on economic terms, if at all. · The development and production of oil and gas are enterprises attendant with high risk, including the risk of fluctuating prices for oil and natural gas. · Not developing adequate reserves despite expending large sums of money. · Test results and reserve estimates may not be accurate. · The possibility that the estimates on which we are relying are inaccurate and that unknown or unexpected future events may occur that will tend to reduce our ability to operate successfully, if at all. · Although we currently do not have active operations in the mining segment, mining exploration and mining have inherent risks including the environment, low prices for commodities, competition from better financed companies and the risk of failure in either exploration or mining.There is no assurance we will be able to compete successfully in the exploration and mining business should that course of action be undertaken. ITEM 7.FINANCIAL STATEMENTS. The Report of the Independent Registered Public Accounting Firm appearing at Page F-1 and the Consolidated Financial Statements and Notes to Consolidated Financial Statements appearing at Pages F-2 through F-22 hereof are incorporated herein by reference. ITEM 8.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. Not applicable. - 10 - ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE (CONTINUED). ITEM 8A.CONTROLS AND PROCEDURES. (a)Evaluation of Disclosure Controls and Procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934, at September 30, 2007, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures.This evaluation was carried out under the supervision and with the participation of our principal executive and financial officer, who concluded that our disclosure controls and procedures are effective. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b)Changes in Internal Controls. There were no changes in our internal controls or in other factors that could significantly affect these internal controls subsequent to the date of their evaluation. ITEM 8B.OTHER INFORMATION. Not applicable. - 11 - PART III ITEM 9.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNENCES; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. Our Directors and Officers are as follows: Name Age Position Served as a Director Since A.G. Foust 64 President and a Director October 1, 1984 John J. Womack 87 Director June 20, 1986 Dru E. Campbell 56 Secretary N/A Our Directors will hold office until the next annual meeting of shareholders or until their successors have been elected and qualified.Our Officers, who are appointed at the annual meeting of the Board of Directors, hold office until their successors are chosen and qualified, or until their death, resignation or removal.We presently have no audit, nominating or executive committees.The Board of Directors as a whole performs these functions.Since we have no audit committee, we have not designated a financial expert. The business experience and principal occupations of each of our Directors and Officers for at least the past five years are as follows: A.G. Foust has been our President since May 1, 1995, and he has been a Director since our inception.Mr. Foust has over 40 years of experience in the natural resources industry. He served as our President since its inception in 1984 until September 1993.From June of 1984 to June of 1986, he was employed as a licensed registered representative and Vice President of Corporate Finance of B. J. Leonard & Company, Inc., a brokerage firm located in Denver, Colorado.From January 1976 to May 1984, he was President and Director of Minerals Engineering Company, a corporation with a class of equity securities then registered under the Securities Exchange Act of 1934.Minerals Engineering Company, now a wholly owned subsidiary of Hecla Mining Co., is in the mining business.From April 1972 through January 1976, he served as Assistant Vice President and Loan Officer of the First National Bank of Denver.His responsibilities as a loan officer included providing financial services for natural resource and mining companies.From November 1969 to April 1972, he was operations manager at Chorney Oil Company, a privately owned oil and gas exploration and production Company, and was responsible for all drilling completions, production and engineering.From 1968 through 1969, he served as a consulting engineer associated with Minerals Management, Inc., Casper, Wyoming.From April 1968 through November 1968, he served as District Engineer of Consolidated Oil and Gas, Inc., operating out of Denver, Colorado.From June 1964 through April 1968, Mr. Foust was employed as a chemical engineer with Shell Oil Company, designing and supervising production of water and chemical flood installations.Mr. Foust has a Bachelor of Science degree in Chemical Engineering from Montana State University. - 12 - ITEM 9.DIRECTORS – (CONTINUED) John J. Womack has been one of our Directors since June 20, 1986.Mr. Womack retired in early 1982 as Adjutant General and Director of Military Affairs, Department of Defense, State of Montana, a position he had held since 1969.General Womack holds a BA degree (1947) and a Master of Arts degree (1955) from Western Montana College.In 1954 he formed Pacific Mining and Exploration Company, which developed the Carter Creek iron property in Madison and Beaverhead Counties, Montana.In 1962 he formed Southmont Exploration Company to explore Beaverhead County, Montana for tungsten.In 1980 and 1981, he owned and supervised operations for a heap leach gold venture at the Franklin Mine in Lewis and Clark Counties, Montana.From 1971 through June 1984, he was a Director of Minerals Engineering Company.General Womack has been retired since June 1984. Dru E. Campbell was employed by us on a full and part-time basis since our inception as our office secretary until 1996.Ms. Campbell was appointed to fill the position of our Corporate Secretary in January of 1989.On November 1, 1997, Ms. Campbell resigned as Corporate Secretary and assumed the position of Assistant Secretary.In January 2006, Ms. Campbell was appointed the position of Corporate Secretary.Ms. Campbell has over 30 years of office management and secretarial experience. No family relationship exists between or among any of the persons named above except that A.G. Foust and Dru Campbell are married to each other.None of our Directors are directors of any other Company having a class of equity securities registered under the Exchange Act or any Company registered as an investment Company under the Investment Company Act of 1940. All persons whose activities are material to the operations of the Company have been described herein. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers, and persons who own more than 10% of our common stock to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Executive officers, directors and greater than 10% shareholders are required by SEC regulations to furnish us with copies of all Section 16(a) reports they file.To our knowledge, based solely on review of the copies of such reports furnished to us or advice that no filings were required, during fiscal year 2007, all executive officers, directors and greater than 10% beneficial owners complied with the Section 16(a) filing requirements. Code of Ethics We have not adopted a Code of Ethics.Although we have only one principal officer, we intend to adopt a Code of Ethics during our 2008 fiscal year. ITEM 10.EXECUTIVE COMPENSATION. The following table sets forth information regarding executive compensation for our President and Chief Executive Officer.No executive officer received compensation in excess of $100,000 for either of the years ended September 30, 2007 or 2006. SUMMARY COMPENSATION TABLE Long Term Compensation Annual Compensation Awards Payouts Restricted Options/ Name and Principal Other Annual Stock SARs LTIP All Other Position Fiscal Year Salary Bonus Compensation Award(s) (Number) Payouts Compensation A.G. Foust, President 2007 $60,000 -0- -0- -0- -0- -0- -0- and Chief Executive 2006 $60,000 -0- -0- -0- -0- -0- -0- Officer - 13 - ITEM 10.EXECUTIVE COMPENSATION (CONTINUED). At the present time, we have no retirement, pension or profit sharing programs for the benefit of our employees.However, in our discretion, we may adopt one or more of such programs in the future.No options to purchase our shares were granted to officers or directors during the fiscal year ended September 30, 2007.As of the date hereof, our officers and directors do not hold options or rights to acquire our shares under any option plan or otherwise. ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table sets forth, as of December 3, 2007, the number and percentage of shares of our no par value Common Stock (our only class of voting securities), owned beneficially by each Officer and Director, each person known by us to own more than five percent of our common stock, and all Directors and Officers as a group: Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class A.G. Foust 1,344,412 (1) 25.3% 4810 West Delaware Drive Larkspur, CO 80118 Dru E. Campbell 182,500 3.4% 4810 West Delaware Drive Larkspur, CO 80118 John J. Womack 200,000 3.8% 208 E. Bannack Dillon, MT 59725 Stewart A. Jackson 451,950 8.5% 1183 Ross Road Winter Haven, CA 92283 All Officers and Directors as a Group (3 Persons) 1,726,912 32.5% (1) Does not include the 182,500 shares of common stock owned by Mr. Foust’s wife, Dru E. Campbell, who is our Secretary.Mr. Foust disclaims beneficial ownership of his wife’s shares. There are no outstanding options or warrants to purchase common stock as of December 3, 2007. To our knowledge, each person listed has sole voting and investment power over the shares stated as beneficially owned. We are unaware of any arrangements, including a pledge of securities, which may cause a change of control. ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. There were no transactions between or among us and any of our Officers or Directors during the fiscal year ended September 30, 2007.John J. Womack, one of our two Directors, is independent in that he is a non-management Director. - 14 - PART IV ITEM 13.EXHIBITS. EXHIBITS. DESCRIPTION Exhibit No. 31.1 Certification of the Chief Executive and Financial Officer under Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32.1 Certification of the Chief Executive and Financial Officer under Section 906 of the Sarbanes-Oxley Act of 2002. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES. ●Audit Fees. Our principal accountant, Gordon Hughes & Banks LLP, billed us aggregate fees in the amount of approximately $23,930 and $19,580 during the fiscal years ended September 30, 2007 and 2006, respectively.These amounts were billed for professional services that Gordon Hughes & Banks LLP provided for the audit of our annual financial statements, review of the financial statements included in our reports on Form 10-QSB and other services typically provided by an accountant in connection with statutory and regulatory filings or engagements for those fiscal years. ●Audit-Related Fees. Gordon Hughes & Banks LLP billed us aggregate fees in the amount of $-0- during the fiscal years ended September 30, 2007 and 2006 for assurance and related services that were reasonably related to the performance of the audit or review of our financial statements. ●Tax Fees Gordon Hughes & Banks LLP billed us aggregate fees in the amount of $2,625 and $2,950 during the fiscal years ended September 30, 2007 and 2006, respectively, for tax compliance services. ●All Other Fees Gordon Hughes & Banks LLP billed us aggregate fees in the amount of $-0- for the fiscal year ended September 30, 2007 for other fees. ●Audit Committee’s Pre-Approval Practice Inasmuch as we do not have an audit committee, our Board of Directors performs the functions of our audit committee.Section 10A(i) of the Securities Exchange Act of 1934 prohibits our auditors from performing audit services for us as well as any services not considered to be “audit services” unless such services are pre-approved by the Board of Directors (in lieu of the audit committee) or unless the services meet certain de minmis standards.Our Board of Directors approved all fees charged by our principal accountant. The percentage of the fees for audit, audit-related, tax and other services were as set forth in the following table: Percentage of total fees paid to Gordon Hughes & Banks LLP Fiscal Year 2007 Fiscal Year 2006 Audit fees 90% 87% Audit-related fees -0-% -0-% Tax fees 10% 13% All other fees -0-% -0-% - 15 - INDEX TO FINANCIAL STATEMENTS TITLE PAGE Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of September 30, 2007 and 2006 F-2 to F-3 Consolidated Statements of Operations for the Years Ended September 30, 2007 and 2006 F-4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income for the Years Ended September 30, 2007 and 2006 F-5 Consolidated Statements of Cash Flows for the Years Ended September 30, 2007 and 2006 F-6 Notes to Consolidated Financial Statements F-7 to F-22 - 16 - Report of Independent Registered Public Accounting Firm Board of Directors Monument Resources, Inc. and Subsidiary Denver, Colorado We have audited the consolidated balance sheets of Monument Resources, Inc. and Subsidiary (the “Company”) as of September 30, 2007 and 2006 and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for the years ended September 30, 2007 and 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Monument Resources, Inc. and Subsidiary as of September 30, 2007 and 2006, and the consolidated results of their operations and cash flows for the years ended September 30, 2007 and 2006 in conformity with accounting principles generally accepted in the United States of America. /s/ Gordon, Hughes & Banks, LLP Gordon, Hughes & Banks, LLP Greenwood Village, Colorado November 16, 2007 F - 1 MONUMENT RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2 ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 213,808 $ 719,188 Investment in marketable securities (Note 3) 394,725 410,158 Accounts receivable 32,316 36,629 Prepaid and other 17,293 18,936 Total current assets 658,142 1,184,911 Proved oil and gas properties, successful efforts method, net of accumulated depletion (Note 10) 653,790 608,117 Property, equipment and pipeline Gas pipeline, net of accumulated depreciation (Note 5) 225,799 232,657 Property and equipment, net of accumulated depreciation (Note 5) 317,945 112,962 Net property, equipment and pipeline 543,744 345,619 Total assets $ 1,855,676 $ 2,138,647 See accompanying summary of accounting policies and notes to consolidated financial statements. F - 2 MONUMENT RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2(CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY 2007 2006 Current liabilities: Accounts payable and accrued expenses $ 36,866 $ 61,829 Asset retirement obligation (Note 13) 113,185 80,947 Total liabilities 150,051 142,776 Commitments and contingencies Stockholders' equity (Notes 3 and 6): Preferred stock, no par value, authorized 1,000,000 shares; none issued - - Common stock, no par value, authorized 10,000,000 shares; issued and outstanding 5,319,000 shares 3,290,518 3,290,518 Accumulated (deficit) (1,578,784 ) (1,284,070 ) Unrealized (loss) on investment in securities (Note 3) (6,109 ) (10,577 ) Total stockholders' equity 1,705,625 1,995,871 Total liabilities and stockholders' equity $ 1,855,676 $ 2,138,647 See accompanying summary of accounting policies and notes to consolidated financial statements. F - 3 MONUMENT RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED SEPTEMBER 30, 2 2007 2006 Revenues: Oil and gas sales $ 189,008 $ 451,166 Pipeline gas sales 75,372 138,501 Total revenues 264,380 589,667 Expenses: Oil and gas operating expense 79,150 103,034 Pipeline operating expense 207,884 198,148 Depreciation and depletion 82,669 71,444 General and administrative 230,117 225,255 Total expenses 599,820 597,881 Operating loss (335,440 ) (8,214 ) Other income expense Gain on sale of mineral interest (Note 4) - 100,359 Realized (loss) on the sale of investments (Note 3) (226 ) - Interest and other income 40,952 50,556 Net income (loss) $ (294,714 ) # $ 142,701 Net income (loss) per common share, basic and diluted $ (0.06 ) $ 0.03 Basic and diluted weighted average number of 5,319,000 5,319,000 shares outstanding See accompanying summary of accounting policies and notes to consolidated financial statements. F - 4 MONUMENT RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME FOR THE YEARS ENDED SEPTEMBER 30, 2 Common Shares No Par Value Stock Amount Accumulated (Deficit) Accumulated Comprehensive Income (Loss) Total Comprehensive Income Balances, October 1, 2005 5,319,000 $ 3,290,518 $ (1,426,771 ) $ (6,975 ) $ 1,856,772 Net income - - 142,701 - 142,701 $ 142,701 Comprehensive income Change in unrealized (loss) on securities held for sale (Note 3) - - - (3,602 ) (3,602 ) (3,602 ) $ 139,099 Balances, September 30, 2006 5,319,000 3,290,518 (1,284,070 ) (10,577 ) 1,995,871 Net (loss) - - (294,714 ) - (294,714 ) $ (294,714 ) Comprehensive income Change in unrealized loss on securities held for sale (Note 3) - - - 4,468 4,468 4,468 $ (290,246 ) Balances, September 30, 2007 5,319,000 $ 3,290,518 $ (1,578,784 ) $ (6,109 ) $ 1,705,625 See accompanying summary of accounting policies and notes to consolidated financial statements. F - 5 MONUMENT RESOURCES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED SEPTEMBER 30, 2 2007 2006 Cash flows from operating activities: Net income (loss) $ (294,714 ) $ 142,701 Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation and depletion 82,669 71,444 (Gain) loss on sale of assets 226 (100,359 ) Changes in operating assets and liabilities: Decrease in accounts receivable 4,313 10,786 Decrease in prepaid and other 1,643 41,663 Increase (decrease) in accounts payable (24,963 ) 28,725 Net cash flows provided (used) by operating activities (230,826 ) 194,960 Cash flows from investing activities: Purchase of oilfield equipment (161,859 ) (102,681 ) Purchase of oil and gas equipment and well workovers (36,934 ) (158,430 ) Purchase of property and equipment (95,436 ) (1,474 ) Proceeds from sale of mineral interest - 129,065 Proceeds from sale of marketable securities 719,675 2,761 Purchase of marketable securities (700,000 ) - Net cash flows used by investing activities (274,554 ) (130,759 ) Net increase (decrease) in cash (505,380 ) 64,201 Cash and cash equivalents: Beginning of period 719,188 654,987 End of period $ 213,808 $ 719,188 SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Change in unrealized gain on securities available for sale $ (4,468 ) $ 3,602 Change in asset retirement obligation, net $ (32,238 ) $ (51,946 ) See accompanying summary of accounting policies and notes to consolidated financial statements. F - 6 MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES THE COMPANY We were organized under the laws of the State of Colorado on October 1, 1984.We are in the business of acquiring and brokering mineral and oil and gas properties and exploring, developing, and selling production from our oil and gas properties.We previously operated a mineral property in Montana in which we sold our interest during 2006.Our oil and gas properties are in Leavenworth County, Kansas.We also operate a gas pipeline in conjunction with our Leavenworth gas wells. CONSOLIDATION The accompanying consolidated financial statements include the accounts of the Company and its wholly owned Kansas subsidiary, COG Transmission Corporation.All inter-company transactions and balances have been eliminated in consolidation. STATEMENT OF CASH FLOWS For statement of cash flow purposes, we consider short-term investments with original maturities of three months or less to be cash equivalents. Cash restricted from use in operations beyond three months is not considered a cash equivalent. MINERAL PROPERTIES Acquisition costs for proved and unproved properties are capitalized when incurred.Exploration costs, including geological and geophysical costs, the costs of carrying and retaining unproved properties are expensed.When a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method on the basis of periodic estimates of ore reserves.Proved and unproved mining properties are periodically assessed for impairment of value and any impairments are charged to operations at the time of impairment. Should a property be sold or abandoned, its capitalized costs are charged to operations and gain or loss recognized.There was no impairment for the years ended September 30, 2007 or 2006. OIL AND GAS PROPERTIES We follow the successful efforts method of accounting for our oil and gas activities.Under this accounting method, costs associated with the acquisition, drilling and equipping of successful exploratory and development wells are capitalized.Geological and geophysical costs, delay rentals and drilling costs of unsuccessful exploratory wells are charged to expense as incurred.Depletion and depreciation of the capitalized costs for producing oil and gas properties are provided by the unit-of-production method based on proved oil and gas reserves.Unproved properties are assessed at least annually for possible impairment due to unrecoverability of costs. F - 7 MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) OIL AND GAS PROPERTIES (CONTINUED) invested under the rules of Statement of Financial Accounting Standards (“SFAS”) No. 19, “Financial Accounting and Reporting by Oil and Gas Producing Companies.”Proved properties are assessed at least annually under the accounting rules of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets.” Cash received for partial conveyances of property interests are treated as a recovery of cost and no gain or loss is recognized. PROPERTY, EQUIPMENT AND GAS PIPELINE Our property, equipment and gas pipeline are recorded at cost.Depreciation of property and equipment is expensed in amounts sufficient to relate the expiring costs of depreciable assets to operations over estimated service lives, principally using the straight-line method.Estimated service lives range from three to seven years.Our gas pipeline is being depreciated on the units-of-gas production method based on the production of the gas wells served by the pipeline.When such assets are sold or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is reflected in operations in the period realized. DEFFERED INCOME TAXES Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. INVESTMENT IN SECURITIES We follow SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” in accounting for its security investments.In accordance with SFAS No. 115, our investment in securities has been classified as available-for-sale because they are being held for an indefinite period of time.Under the available-for-sale classification, the securities are recorded as an asset at current market value on the balance sheet with an equal amount representing unrealized gains and losses recorded as a component of stockholders’ equity.The current market value is derived from published newspaper quotations.At the time of sale, a gain or loss is recognized in the statement of operations using the cost basis of securities sold as determined by specific identification. F - 8 MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) ALLOWANCE FOR BAD DEBTS Management reviews accounts receivable on a regular basis to determine if any receivables will potentially be uncollectible. We include any accounts receivable that are determined to be uncollectible, along with a general reserve, in the overall allowance for doubtful accounts. After all attempts to collect the receivable have failed, the receivable is written off against the allowance. As of September 30, 2007 and 2006, based on information available, management considers accounts receivable to be fully collectible as recorded, accordingly, no allowance for doubtful accounts is recorded. FINANCIAL INSTRUMENTS Concentration of Credit Risk Financial instruments, which potentially subject us to significant concentrations of credit risk, consist principally of cash, trade receivables and investments in securities. We maintain cash with various financial institutions.We periodically evaluate the financial standing of these institutions and believe the risk of loss to be minimal. We have recorded trade accounts receivable from the business operations.We periodically evaluate the collectibility of trade receivables and believe the receivables to be fully collectible and the risk of loss to be minimal. Our cash and cash equivalents are deposited with high quality banks.The cash and cash equivalents balances are occasionally in excess of federally insured limits.Management believes the risk of loss to be minimal. Our investment in U.S. government agency securities is subject to moderate price volatility due to interest rate changes; however, realization of these investments has minimal risk. Fair Value The carrying amount of our financial instruments is equivalent to their fair value as follows: Cash and cash equivalents and trade receivables and payables – The carrying amount approximates fair value because of the short maturities of these instruments. Marketable securities – The carrying amounts approximate the fair value because the securities are valued at the market prices based on published trading price information and are accounted for using the available-for-sale accounting method. F - 9 MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) IMPAIRMENT OF LONG-LIVED ASSETS We evaluate the carrying value of assets, other than investments in marketable securities, for potential impairment on an ongoing basis under SFAS No. 144.Under SFAS No. 144, we periodically evaluate the carrying value of long-lived assets and long-lived assets to be disposed of and certain identifiable intangibles related to those assets for potential impairment. We consider projected future operating results, cash flows, trends and other circumstances in making such estimates and evaluations and, if necessary, reduce the carrying value of impaired assets to fair value. REVENUE RECOGNITION Sales of oil and gas revenues are generated from the sale of oil and gas to various purchasers.The oil and gas revenues are recognized at the time of delivery of the product to the purchaser. Gas pipeline revenue is generated from the transportation of gas from the well to a purchaser.The gas pipeline revenues result from the net sale of gas to the purchaser and are recognized at the time of delivery of the product to the purchaser. EARNINGS PER SHARE We have adopted SFAS No. 128 addressing earnings per share.SFAS No. 128 established the methodology of calculating basic earnings per share and diluted earnings per share.The calculations differ by adding any instruments convertible to common stock (such as stock options, warrants, and convertible preferred stock) to weighted average shares outstanding when computing diluted earnings per share. As we determined the calculation would be non-dilutive for both fiscal years 2007 and 2006, there is no reconciliation of the numerators and denominators used in the calculations of basic and diluted earnings per share for the years ended September 30, 2007 and 2006. F - 10 MONUMENT RESOURCES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) COMPREHENSIVE INCOME We have adopted SFAS No. 130, “Reporting Comprehensive Income”, which establishes standards for reporting of comprehensive income. This pronouncement requires that all items recognized under accounting standards as components of comprehensive income, as defined in the pronouncement, be reported in a financial statement that is displayed with the same prominence as other financial statements. Comprehensive income includes changes in equity during a period, except those resulting from investments by owners and distributions to owners. Under comprehensive income, we report unrealized gains and losses on investments in debt and equity securities as changes in equity. SEGMENT REPORTING We have adopted SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information”, which requires a public enterprise to report financial and descriptive information about its reportable operating segments. Operating segments, as defined in the pronouncement, are components of an enterprise about which separate financial information is available that is evaluated regularly by us in deciding how to allocate resources and in assessing performance. The financial information is required to be reported on the basis that is used internally for evaluating segment performance and deciding how to allocate resources to segments. ASSET RETIREMENT OBLIGATIONS We have adopted SFAS No. 143, “Accounting for Asset Retirement Obligations”.
